Title: From John Adams to Edmund Jenings, 29 April 1779
From: Adams, John
To: Jenings, Edmund


     
      Dear sir
      Nantes Ap. 29. 1779
     
     There is a fatal spell set upon, all Intelligence between This Country and Ours. Two Vessells have arrived, from Virginia one at L’orient the other from at Morlaix, and no News.
     I have seen four or five News Papers which came by the latter, one of which is a Virginia Paper as late as 12 March.
     No News, excepting a Letter from G.W. to Congress containing a Letter from G.M. to him concerning the Affair of Elisabeth Town, by which it appears that the English were obliged to take themselves away in great Haste or they would have been burgoined, leaving the Horses, and Cattle they had taken by surprise.
     The speculations continue, concerning Paper Money, General Arnold—the Constitution of Pensilvania,—and Our Mightinesses the Commissioners.
     Common sense 1. March says Mr. Deane had asked Leave of Absence,—but thinks it not safe to let him go. The Virginia Paper says my Commission is superseded, but no more about tittle top, &c.
     I fancy, they expect me home—but their Expectation as well as mine I fear is cut off, by the Intelligence I had Yesterday that I am not to go home in the Alliance.
     You may well imagine that I am suffering Tortures. But I learned, an heathen Prayer in a heathens Translation in my early Youth, which has often in the Course of Life been of service to me.
     
      Parent of Nature! Master of the World
      Wher’eer thy Providence directs, behold
      My steps with chearfull Resignation turn
      Fate leads the willing, drags the backward on.
      Why should I grieve, when grieving I must bear
      and take with Guilt, what guiltless I might
      must might share?
     
     Mr. Johnson tells me, and so does Mr. Blodget, that there is a Packet for me from you, in the Diligence which I may expect tomorrow. The Tongue, has no Bridle here, by all that I can learn—Slander is unchained. Guarded before me,—it is a great Political Problem which side I am of. I could tell them the secret, at once I am of neither, and another secret too, vizt. that it would be of little Importance which side I was of—indeed they seem to be sensible enough of this, that without taking a side a Man is of no Consequence.
     They may possibly live to see, However, that Rashness Rancour, and Tearing one another to Pieces, is not the Way to do any good at all to their Country, nor any lasting Honour or Benefit to themselves.
     
      Adieu
      J.A.
     
    